RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1742-18T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

A.H.,

          Defendant-Appellant,

and

V.J.,

     Defendant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF K.V.J.,

     a Minor.
_____________________________

                    Submitted October 10, 2019 – Decided November 8, 2019

                    Before Judges Nugent and DeAlmeida.
              On appeal from the Superior Court of New Jersey,
              Chancery Division, Family Part, Essex County, Docket
              No. FG-07-0068-18.

              Joseph E. Krakora, Public Defender, attorney for
              appellant (Robyn A. Veasey, Deputy Public Defender,
              of counsel; Sigrid Sletteland Franzblau, Designated
              Counsel, on the briefs).

              Gurbir S. Grewal, Attorney General, attorney for
              respondent (Jane C. Schuster, Assistant Attorney
              General, of counsel; Amy L. Bernstein, Deputy
              Attorney General, on the brief).

              Joseph E. Krakora, Public Defender, Law Guardian,
              attorney for minor (Todd S. Wilson, Designated
              Counsel, on the brief).

PER CURIAM

        Defendant A.H. appeals from the December 3, 2018 order of the Chancery

Division terminating her parental rights to her daughter K.V.J. 1 We affirm.

                                         I.

        A.H. gave birth to K.V.J. in 2016. Defendant V.J. is the child's father. He

surrendered his parental rights and has not participated in this appeal.

        A little more than four months after K.V.J.'s birth, the Division of Child

Protection and Permanency (DCPP or Division) received a referral A.H. had

dropped the child off at her cousin's house a month earlier. The cousin reported


1
    We use initials to protect the anonymity of the child. R. 1:38-3(d).
                                                                           A-1742-18T2
                                         2
she had no contact information for A.H., apart from her Facebook page, and did

not know where she was. A.H. had not left proof of the child's medical insurance

or written authorization to make medical decisions for the child. In addition,

apart from twenty-four dollars A.H. left on a windowsill, the cousin received no

financial support from A.H. to care for the child. The cousin reported A.H. had

been using drugs, was hearing voices, and told her she did not want K.V.J.

      A few days later, Division representatives found A.H. waiting on the

porch of her cousin's home. A.H. was intent on taking K.V.J. to Pennsylvania.

The cousin had called police and refused to permit A.H. into her home because

of her history of violent behavior. A.H. was uncooperative but admitted she left

K.V.J. with her cousin with no provisions for her care. A.H. acknowledged she

was unstable, had been "running the streets," and was not taking medication

prescribed for her psychiatric illnesses. A.H. appeared to be under the influence

of controlled substances, as she nodded off several times while speaking with

the DCPP staff members. By the time police arrived, A.H. was unresponsive.

DCPP effectuated a "Dodd removal" of K.V.J.2 The notice of removal was left

on A.H.'s lap because she was not conscious.


2
 A "Dodd removal" refers to the emergency removal of a child from the home
without a court order pursuant to N.J.S.A. 9:6-8.21 to -8.82, known as the Dodd
Act. N.J. Div. of Youth & Family Servs. v. P.W.R., 205 N.J. 17, 26 n.11 (2011).
                                                                         A-1742-18T2
                                       3
      DCPP filed a complaint in the Chancery Division seeking custody, care,

and control of K.V.J. The court granted temporary custody to DCPP. The

Division's plan was to provide services to A.H. to facilitate reunification.

      DCPP placed K.V.J. with A.H.'s cousin and offered A.H. supervised

visitation at DCPP's office. The Division also scheduled A.H. for services,

which she did not attend. She yelled profanities at a DCPP caseworker who

attempted to reschedule the services.

      A.H. did not visit K.V.J. for almost a month after the child's removal from

her custody. During part of that time, A.H. was hospitalized after being found

wandering the streets in a state of paranoia. Shortly after her first visit with

K.V.J., A.H. was arrested on three outstanding warrants. While in jail, A.H.

admitted to hearing voices. DCPP arranged for A.H. to attend an intensive

outpatient drug treatment program and anger management classes. A.H. failed

to participate in those services.

      During the following months, A.H. was hospitalized several times for

psychiatric issues. During one hospitalization, A.H. was placed in restraints due

to her aggressive behavior. She admitted to having taken herself off medications

prescribed for bipolar disorder and schizophrenia.        She was arrested and

convicted of assaulting a police officer, involuntarily committed several times,


                                                                          A-1742-18T2
                                        4
admitted to hearing the voices of God and her children calling out to her, and

reported having visions of her children when they were not with her.

      After being found wandering outside a police station, A.H. admitted being

depressed and suicidal. She acknowledged using "molly," the commonly used

name for MDMA, a synthetic drug that alters mood and perception, and Xanax,

a drug used to treat anxiety and panic disorders. She said "molly" gave her

special powers to read people's minds and made her feel closer to God. At a

court hearing A.H. tested positive for amphetamines, methamphetamines,

benzodiazepines, and antidepressants. Although claiming some of these drugs

had been prescribed for her, A.H. did not produce proof of any prescriptions,

despite court orders to do so. DCPP referred A.H. for several psychological

evaluations. She did not attend any of her scheduled appointments.

      Although A.H. claimed to have been receiving services in Pennsylvania,

where she then lived, she did not produce evidence of her claim. DCPP's

attempts to get records of A.H.'s treatment in Pennsylvania were not successful.

      DCPP referred A.H. to a certified drug and alcohol counselor on several

occasions. She repeatedly failed to appear. When she did attend an evaluation,

she was "very hostile and very aggressive" and refused to give a urine sample.




                                                                        A-1742-18T2
                                       5
      A.H.'s visits with K.V.J. were sporadic. DCPP was unable to contact A.H.

for long periods of time. On occasion, months would pass between visits. When

the child was fifteen-months old, A.H. visited after a five-month absence.

K.V.J. was visibly upset during the visit and cried when A.H. would reach for

her. A month later, A.H. visited K.V.J. She had to resort to candy to tempt the

child to come to her because K.V.J. was unfamiliar with her mother. A.H. did

not visit the child again until three months later. During that visit, K.V.J. was

again unfamiliar with A.H. During her final visit, A.H. told K.V.J. that she had

to come home with her to stop A.H. from "going crazy." A.H. admitted that she

was triggered by the visit and felt a "psychiatric episode" coming on.

      In December 2017, K.V.J. was moved from the cousin's house and placed

in a DCPP-approved resource home. The change in physical custody was

brought about by the cousin's inability or refusal to provide required medical

and personal records to DCPP and to make repairs to the cousin's home deemed

necessary for the child's safety.

      DCPP contacted and assessed several maternal and paternal relatives as

possible placements for K.V.J. The evaluation of the father's adult daughter was

unsuccessful because she and her roommate refused to be fingerprinted. A.H.'s

mother, who had custody of some of A.H.'s other children, was evaluated by


                                                                         A-1742-18T2
                                       6
DCPP. She informed the agency she did not want to care for any additional

children. DCPP ruled out A.H.'s grandmother because she was living in senior

housing, which precluded placement of the child. The father's sister refused to

participate in the DCPP evaluation process.         Two additional out-of-state

placements, including A.H.'s aunt, were considered.

      The father recommended C.S., a family friend in Georgia he considered

to be his stepsister. C.S. was a licensed foster parent with a history of providing

foster care in New Jersey and Georgia. The child was placed with C.S. after she

was approved as a resource parent. C.S. expressed her desire to adopt K.V.J. A

DCPP evaluation determined K.V.J. was receiving excellent care and support

from C.S. The court subsequently held a permanency hearing and approved

DCPP's plan for termination of A.H.'s parental rights.

      A trial was held in November 2018. A.H. did not attend the trial and her

attorney reported that she did not wish to appear by telephone. DCPP did not

offer an expert witness to opine on the bond between A.H. and the child because

A.H. refused to submit to a bonding evaluation. A.H. did not call any witnesses.

The law guardian representing K.V.J.'s interests supported DCPP's application.

      The trial court issued an oral opinion concluding DCPP satisfied the four-

prong statutory criteria for termination of A.H.'s parental rights. The court


                                                                           A-1742-18T2
                                        7
found A.H.'s failure to provide for the care of K.V.J., her effective abandonment

of the child, history of incarceration, drug abuse, hospitalizations, and refusal to

take psychiatric medications harmed and endangered K.V.J. In addition, the

court found A.H. unable or unwilling to address the causes of the harms.

      The court found "[t]here's absolutely no question" DCPP made reasonable

efforts to reunify A.H. and K.V.J. by offering A.H. numerous services, but A.H.

refused to participate in those services. Finally, the court found termination of

A.H.'s parental rights would not do more harm than good to K.V.J. The court

concluded A.H. had, in effect, already terminated her relationship with the child

and K.V.J. would not be harmed by separation from A.H. Based on these

findings, the court entered a December 3, 2018 order terminating A.H.'s parental

rights to K.V.J.

      This appeal followed.      A.H. raises the following arguments for our

consideration:

            THE TRIAL COURT ERRED IN FINDING THAT
            THE DIVISION CARRIED ITS CLEAR AND
            CONVINCING BURDEN OF PROOF UNDER
            N.J.S.A. 30:4C-15.1(a).

            A.   THE TRIAL COURT ERRED IN FINDING
            PRONG THREE WAS SATISFIED BECAUSE DCPP
            DID NOT MAKE ANY MEANINGFUL EFFORT TO
            PROVIDE SERVICES TO A.H.


                                                                            A-1742-18T2
                                         8
            B.   THE TRIAL COURT ERRED IN FINDING
            PRONG THREE WAS SATISFIED BECAUSE THE
            DIVISION DID NOT INVESTIGATE OR ASSESS
            THE RELATIVES OF A.H. AS POTENTIAL
            PLACEMENTS FOR K.V.J.

                                        II.

      Our scope of review on appeal from an order terminating parental rights

is limited. N.J. Div. of Youth & Family Servs. v. G.L., 191 N.J. 596, 605 (2007).

We will uphold a trial judge's factfindings if they are "supported by adequate ,

substantial, and credible evidence." N.J. Div. of Youth & Family Servs. v. R.G.,

217 N.J. 527, 552 (2014). "We accord deference to factfindings of the family

court because it has the superior ability to gauge the credibility of the witnesses

who testify before it and because it possesses special expertise in matters related

to the family." N.J. Div. of Youth & Family Servs. v. F.M., 211 N.J. 420, 448

(2012); see Cesare v. Cesare, 154 N.J. 394, 413 (1998). "Only when the trial

court's conclusions are so 'clearly mistaken' or 'wide of the mark' should an

appellate court intervene and make its own findings to ensure that there is not a

denial of justice." N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 104

(2008) (quoting G.L., 191 N.J. at 605). We also accord deference to the judge's

credibility determinations "based upon his or her opportunity to see and hear the

witnesses." N.J. Div. of Youth & Family Servs. v. R.L., 388 N.J. Super. 81, 88


                                                                           A-1742-18T2
                                        9
(App. Div. 2006). No deference is given to the court's "interpretation of the

law" which is reviewed de novo. D.W. v. R.W., 212 N.J. 232, 245-46 (2012).

      When terminating parental rights, the court focuses on the "best interests

of the child standard" and may grant a petition when the four prongs set forth in

N.J.S.A. 30:4C-15.1(a) are established by clear and convincing evidence. In re

Guardianship of K.H.O., 161 N.J. 337, 347-48 (1999).           "The four criteria

enumerated in the best interests standard are not discrete and separate; they

relate to and overlap with one another to provide a comprehensive standard that

identifies a child's best interests." Id. at 348.

      N.J.S.A. 30:4C-15.1(a) requires the Division to prove:

             (1)   The child's safety, health, or development has
                   been or will continue to be endangered by the
                   parental relationship;

             (2)   The parent is unwilling or unable to eliminate the
                   harm facing the child or is unable or unwilling to
                   provide a safe and stable home for the child and
                   the delay of permanent placement will add to the
                   harm. Such harm may include evidence that
                   separating the child from his resource family
                   parents would cause serious and enduring
                   emotional or psychological harm to the child;

             (3)   The division has made reasonable efforts to
                   provide services to help the parent correct the
                   circumstances which led to the child's placement
                   outside the home and the court has considered
                   alternatives to termination of parental rights; and

                                                                          A-1742-18T2
                                         10
            (4)    Termination of parental rights will not do more
                   harm than good.

      A.H. challenges only the court's determination DCPP satisfied the third

prong of the statutory test. Specifically, she argues the Division did not make

reasonable efforts to provide appropriate services to assist her in achieving the

stability necessary to care for K.V.J. In addition, A.H. argues DCPP did not

satisfy its obligation to assess placement of the child with a relative before

placing her with a non-related family friend.

      Under prong three, DCPP's efforts must be analyzed "with reference to

the circumstances of the individual case[,]" including the parent's degree of

participation. In re Guardianship of DMH, 161 N.J. 365, 390 (1999). N.J.S.A.

30:4C-15.1(c) defines reasonable efforts as those reasonable "attempts by an

agency authorized by [DCPP] to assist the parents in remedying the

circumstances and conditions that led to the placement of the child and in

reinforcing the family structure . . . ." The statute sets forth examples of

"reasonable efforts," including but not limited to:

            (1)    consultation and cooperation with the parent in
                   developing a plan for appropriate services;

            (2)    providing services that have been agreed upon, to
                   the family, in order to further the goal of family
                   reunification;


                                                                         A-1742-18T2
                                       11
            (3)    informing the parent at appropriate intervals of
                   the child's progress, development, and health;
                   and

            (4)    facilitating appropriate visitation.

            [Ibid.]

      After carefully reviewing A.H.'s arguments in light of the record and

applicable legal principles, we are convinced there is adequate, substantial, and

credible evidence supporting the trial judge's findings of fact and agree with its

legal conclusion DCPP satisfied all of the statutory requirements for termination

of A.H.'s parental rights to K.V.J.

      The record demonstrates DCPP offered A.H. numerous opportunities to

address her mental health and substance abuse issues and her apparent inability

to provide a safe and secure existence for K.V.J. The Division offered A.H.

counseling, psychological and psychiatric evaluations, parenting skills clas ses,

anger management classes, substance abuse evaluations, supervised visitat ion,

and family team meetings. She failed to take advantage of those opportunities.

      It is apparent that A.H. suffers from serious mental health and substance

abuse issues that likely explain her unwillingness or inability to participate in

the services needed to become a reliable parent to K.V.J.         Her failure to




                                                                          A-1742-18T2
                                       12
participate in services, even if arising from her illnesses, does not negate the

reasonable efforts the Division made to reunify A.H. with her daughter.

      We see no merit in A.H.'s argument DCPP should have done more to

confirm the services A.H. claimed to have been receiving in Pennsylvania or

yielded to that State's supervision of the relationship between A.H. and K.V.J.

A.H. did not produce evidence of successful treatment in Pennsylvania of her

substance abuse issues or compliance with her psychiatric medication regimen.

DCPP cannot be faulted for continuing its efforts to provide services to A.H. in

New Jersey and pursuing a permanency plan for K.V.J., who was in this State.

      Nor are we convinced DCPP failed to consider A.H.'s family members as

placements for K.V.J. before placing her with C.S. It is "well established that it

is the Division's policy to place children with relatives whenever possible." N.J.

Div. of Youth & Family Servs. v. M.F., 357 N.J. Super. 515, 527 (App. Div.

2003). There is, however, no presumption in favor of placement with a relative

over a suitable third party. Id. at 528-29. There is adequate, substantial, and

credible evidence supporting the trial court's conclusion DCPP actively pursued

relatives of A.H. for placement of K.V.J. The cousin at whose home A.H.

initially left K.V.J. failed to complete the process necessary for DCPP approval.

A.H.'s mother informed the agency she did not want to care for any additional


                                                                          A-1742-18T2
                                       13
children. A.H.'s grandmother lived in senior housing, where placement of an

infant is not permitted. When the Division placed K.V.J. with C.S., review of

A.H.'s aunt in Pennsylvania was still pending. The outcome of that review was

uncertain. The record supports the trial court's finding there was no reason to

delay K.V.J.'s placement in a home where she had a likelihood of permanency

to await the outcome of the review of A.H.'s aunt. A.H. had failed to provide a

stable and secure home for her daughter, who had been in foster care for nearly

two years at the time of her placement with C.S. See N.J. Div. of Youth &

Family Servs. v. J.S., 433 N.J. Super. 69, 87 (App. Div. 2013) ("The Division

must perform a reasonable investigation of such relatives that is fair, but also

sensitive to the passage of time and the child's critical need for finality and

permanency.").

      Affirmed.




                                                                        A-1742-18T2
                                      14